SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of July __,
2010 between Regenicin, Inc. (f/k/a/ Windstar, Inc.), a Nevada corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).


RECITALS:


WHEREAS, the Company has entered into a Know-How License and Stock Purchase
Agreement with Lonza Walkersville, Inc. (“Lonza”) pursuant to which the Company
will acquire certain license and other intellectual property rights from Lonza
with which it intends to develop and commercialize tissue-engineered skin
substitutes to restore the qualities of healthy human skin (the “Lonza
Transaction”);


WHEREAS, as a condition to the consummation of the Lonza Transaction, and to
provide the capital required by the Company to execute its business strategy as
more particularly set forth in the accompanying Confidential Private Placement
Memorandum (“Offering Memorandum”), the Company is offering pursuant to Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 promulgated thereunder, to accredited investors (the “Offering”), 7,258,065
shares (each a “Share”) of the Company’s common stock, $0.001 par value per
share (the “Common Stock”) for an aggregate purchase price of $4,500,000.


WHEREAS, the Purchaser desires to subscribe for, purchase and acquire from the
Company and the Company desires to sell and issue to the Purchaser the number of
Shares, set forth on the signature page of this Agreement upon the terms and
conditions and subject to the provisions hereinafter set forth;
 
 
WHEREAS, in connection with the purchase of the Shares, the Company and the
Purchasers will execute a Registration Rights Agreement dated as of the date
hereof pursuant to which the Company will provide certain registration rights to
the Purchasers (the “Registration Rights Agreement”); and
 
 
WHEREAS, the Company and Cane Clark, LLP (the “Escrow Agent”) have entered into
an Escrow Agreement (the “Escrow Agreement”) to provide for the safekeeping of
funds received and documents executed in connection with the Offering.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I.
DEFINITIONS
 
1.1    Definitions.  In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:


“Action” shall have the meaning ascribed to such term in Section 3.1(j).


“Advisor” shall mean Broadsmoore Financial Group, LLC.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.


“Board of Directors” means the board of directors of the Company.


“Bridge Notes” means the 5% senior secured convertible promissory notes of
Vectoris Pharma, LLC issued in connection with the Transactions contemplated
hereby and assumed by the Company incident to the Lonza Transaction.
 
 “Business Day” means any day except any Saturday, any Sunday, any day which is
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
 “Closing” means a closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
 “Closing Date” means, with respect to any purchase of Shares hereunder at a
Closing, the Business Day when all of the Transaction Documents have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) the Purchasers’ obligations to pay the Subscription Amount for
such Shares at the applicable Closing and (ii) the Company’s obligations to
deliver such Shares at the applicable Closing have been satisfied or waived,
including without limitation the Company’s written acceptance of the
subscriptions for such Shares as set forth in Section 2.1.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.
 
 
2

--------------------------------------------------------------------------------

 
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Company Counsel” means Cane Clark, LLP.


“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.


“Escrow Agent” means Cane Clark, LLP


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock (including
shares underlying options) or options to employees, officers, directors or other
permitted grantees (provided that issuances to other permitted grantees shall
not exceed 500,000 shares in any 12 month period (subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement)) of the Company pursuant to any existing or future stock or option
plan duly adopted by the Board of Directors (including the affirmative vote of a
majority of the non-employee members of the Board of Directors, if any, or a
majority of the members of a committee of non-employee directors, if any), (b)
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by the Board of Directors
(including the affirmative vote of a majority of the non-employee members of the
Board of Directors of the Company, if any) provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business compatible with the business objectives of the Company and
in which the Company receives benefits in addition to the investment of funds
(or to the stockholders or other owners of such Person), but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).


“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(y).


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Majority in Interest” means more than 50% of the Shares held by the Purchasers
at any given time.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
 
3

--------------------------------------------------------------------------------

 
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Lonza Agreement” means the Know-How License and Stock Purchase Agreement by and
between the Company and Lonza, pursuant to which the Company will acquire
certain license and other intellectual property rights from Lonza with which it
intends to develop and commercialize a life saving technology by the
introduction of tissue-engineered skin substitutes to restore the qualities of
healthy human skin.


“Non-Affiliate”, as of particular date, means a Person who is not then an
“affiliate” of the Company, as such term is used in Rule 144, and who has not
been such an affiliate during the then immediately preceding 90 days.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Per Share Purchase Price” equals $0.62, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
on or before the Closing.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.


ÒQualified Equity FinancingÓ means any transaction undertaken by the Company to
raise funds for general working capital purposes in exchange for the sale of its
equity securities or any other securities that may be converted into or
exchanged for its equity securities or on the exercise of which its equity
securities may be purchased, with or without additional consideration. For the
avoidance of doubt, a Qualified Equity Financing shall not include any issuance
of shares by the Company where such issuance either (i) constitutes an Exempt
Issuance or an issuance under the Company’s equity incentive plans, (ii) is made
in exchange for services provided to the Company or its Subsidiaries, so long as
the value of the shares issued do not exceed $500,000 for any one service
provider or $2,000,000 in the aggregate, (iii) to any underwriter or financial
advisor to the Company or its Subsidiaries or (iv) in any transaction the
purpose of which shall be for the Company or any Subsidiary to acquire the
business of another entity.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit A
attached hereto.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares by each Purchaser as provided for in the Registration Rights Agreement.
 
 
4

--------------------------------------------------------------------------------

 


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.


“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.


“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, include any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.


“Trading Day” means a day on which the New York Stock Exchange is open for
trading.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
and all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.


“Transfer Agent” means Empire Stock Transfer, Inc., or such other transfer agent
as the Company may from time to time employ.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by a Majority in Interest and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1    Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, 7,258,065 of
shares of Common Stock at the Per Share Purchase Price for an aggregate purchase
price of $4,500,000 (the “Purchase Price”).  Each Purchaser shall deliver to the
Escrow Agent, via wire transfer or a certified check, immediately available
funds equal to its Subscription Amount and the Company shall cause its transfer
agent to deliver to each Purchaser the Shares purchased hereunder, as determined
pursuant to Section 2.2(a), and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Closing. Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, and receipt of
subscriptions for 7,258,065 Shares, a Closing shall occur at the offices of the
Company or such other location as the parties shall mutually agree.
 
2.2    Deliveries.
 
(a)  On or promptly after the Closing Date the Company shall deliver or cause to
be delivered to each Purchaser purchasing at that Closing the following:
 
(i)  this Agreement duly executed by the Company;
 
(ii) a certificate evidencing a number of Shares equal to such Purchaser’s
Subscription Amount divided by the Per Share Purchase Price; and
 
(b)  On or before the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i)  this Agreement duly executed by the Purchaser; and
 
(ii)  the Subscription Amount by wire transfer to the Escrow Agent to the
account specified in Exhibit C attached hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
2.3    Closing Conditions.
 
(a)  The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the Lonza Agreement shall have been executed;


(ii) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein;
 
(iii)  all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed;


(iv) Company’s written acceptance of subscriptions referenced in Section 2.1,
which acceptance shall be at the sole discretion of the Company; and
 
(v)  the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b)  The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i)  the Lonza Agreement shall have been executed;


(ii)  the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;
 
(iii)  all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iv)  the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(v)  there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(vi)  from the date hereof to the Closing Date, a banking moratorium shall not
have been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1    Representations and Warranties of the Company.  As used in this Article
III, the Company shall mean the Company after giving effect to the closing of
the transactions contemplated by the Lonza Agreement.  Except as set forth in
the disclosure schedules attached hereto (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or warranty made herein to the extent of the disclosure contained
in the corresponding section of the Disclosure Schedules, provided the
disclosures in any section or subsection of the Disclosure Schedules shall
qualify only the corresponding section or subsection in this Article III, the
Company hereby makes the following representations and warranties to the
Purchaser:
 
(a)  Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a).  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.  If
the Company has no subsidiaries, all other references to the Subsidiaries or any
of them in the Transaction Documents shall be disregarded.
 
(b)  Organization and Qualification.  The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, does not have and would not reasonably be expected
to result in (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business, or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii), or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
(c)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith.  Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
  
 
8

--------------------------------------------------------------------------------

 
 
(d)  No Conflicts.  Except as set forth on Schedule 2.1(d), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of clause (ii), such as does not have
and would not reasonably be expected to result in a Material Adverse Effect.
 
(e)  Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws.
 
(f)  Issuance of the Shares.  The Shares are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.  
 
(g)  Capitalization.  The capitalization of the Company is as set forth on
Schedule 3.1(g).  No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as set forth in Schedule
3.1(g), as a result of the purchase and sale of the Shares, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any Common Stock or Common Stock
Equivalents, or contracts, commitments, understandings or arrangements by which
the Company or any Subsidiary is or may become bound to issue additional Common
Stock or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue Common Stock or Common Stock Equivalents or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
Common Stock or Common Stock Equivalents are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or other Person is required for the issuance and sale of the
Shares.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s Common Stock or Common Stock
Equivalents to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
 
9

--------------------------------------------------------------------------------

 
 
(h)  Intentionally Omitted
  
(i)  Intentionally Omitted
 
(j)  Litigation.  Other than as set forth on Schedule 3.1(j), there is no
action, suit, inquiry, notice of violation, or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) or
Proceeding which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) would,
if there were an unfavorable decision, reasonably be expected to result in, a
Material Adverse Effect.  Neither the Company nor any Subsidiary, nor any
manager, director or officer thereof, is or has been the subject of any Action
or Proceeding involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation or Proceeding by the Commission involving the Company or any
current or former director or officer of the Company.  
 
(k)  Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which does have or would reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
  
(l)  Compliance.  Neither the Company nor any Subsidiary (i) is in violation of
any order of any court, arbitrator or governmental body, or (ii) is or has been
in violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as would not reasonably be expected to result in a Material Adverse
Effect.
 
(m)  Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits would
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n)  Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance, except in each case as would not reasonably be expected to result in
a Material Adverse Effect.
 
(o)  Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(p)  Insurance.  Except as disclosed in Schedule 3.1(p), the Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage at
least equal to the Subscription Amount.  Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.
 
 
11

--------------------------------------------------------------------------------

 
 
(q)  Transactions with Affiliates and Employees.  None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than for (i) payment of salary, consulting fees or bonuses in connection
with services rendered or to be rendered, (ii) reimbursement for expenses
incurred on behalf of the Company, (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company, and (iv)
agreements in connection with the make-whole referred to in Section 2.3.
 
(r)  Internal Accounting Controls.  The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  
 
(s)  Certain Fees.  Except as set forth in Schedule 3.1(s), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.
 
(t)  Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchasers as contemplated hereby.
 
 
12

--------------------------------------------------------------------------------

 
 
(u)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate required to file as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended within a period of one year from the
date hereof.
 
(v)  Registration Rights.  Other than the Purchasers, no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company.
 
(w)  Disclosure.  All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.   The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
(x)  No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, except as set forth in
Schedule 3.1(x), neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Shares to be integrated with
prior offerings by the Company for purposes of the Securities Act which would
require the registration of any such securities under the Securities Act.
 
(y)  Solvency.  Based on the consolidated financial condition of the Company as
of the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Shares hereunder (i) the fair saleable value of
the Company’s assets exceeds the amount that will be required to be paid on or
in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the anticipated cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  Schedule 3.1(y) sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” means (a) any liabilities for
borrowed money or amounts owed in excess of $25,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $25,000 due under leases required to be capitalized in accordance with
GAAP.  Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.
 
 
13

--------------------------------------------------------------------------------

 
 
(z)  Tax Status. Except for matters that do not have (and would not reasonably
be expected to result in), individually or in the aggregate, a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(aa)  No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.  The Company has offered the Shares
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.
 
(bb)  Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(cc) Acknowledgement Regarding Purchaser’s Trading Activity.   Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.16 hereof), it is understood and acknowledged by the
Company (i) that other than with respect to the Advisor, none of the Purchasers
have been asked by the Company to agree, nor has any Purchaser agreed, to desist
from purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Shares for any specified term; (ii) that past or future open market or other
transactions by any Purchaser, specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that any Purchaser, and
counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iv) that each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(a) one or more Purchasers may engage in hedging activities at various times
during the period that the Shares are outstanding, and (b) such hedging
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities within the bounds of applicable law or regulation do not constitute a
breach of any of the Transaction Documents. 
 
 
14

--------------------------------------------------------------------------------

 
 
(dd) No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
(ee)  Acknowledgment Regarding Purchasers’ Purchase of Shares.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Shares.  The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.


(ff)  Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the Shares.


3.2    Representations and Warranties of the Purchaser.  Each of the Purchasers
severally, and not jointly, represents and warrants, as of the date hereof and
as of the applicable Closing Date to the Company as follows:
 
 
15

--------------------------------------------------------------------------------

 
 
(a)  Organization; Authority.  The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate or similar action on the part of
the Purchaser.  Each Transaction Document to which it is a party has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b)  Own Account.  The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof, has no present intention of distributing any of such Shares
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Shares (this
representation and warranty not limiting the Purchaser’s right to sell the
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws).  The Purchaser is acquiring the
Shares hereunder in the ordinary course of its business.  The undersigned
acknowledges that (i) the Shares will be issued pursuant to applicable
exemptions from registration under the Act and any applicable state securities
laws, and (ii) the Shares have not been registered under the Act, in reliance on
the exemption from registration provided by Section 4(2) thereof.  In connection
therewith, the undersigned hereby covenants and agrees that it will not offer,
sell, or otherwise transfer the Shares unless and until it obtains the consent
of the Company and such Shares are registered pursuant to the Act and the laws
of all jurisdictions which in the opinion of the Company may be applicable or
unless such Shares  are, in the opinion of the Company, otherwise exempt from
registration thereunder.


(c)  Purchaser Status.  At the time the Purchaser was offered the Shares, it
was, and at the date hereof is either: (i) an “accredited investor” as defined
in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
(d)  Experience of the Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  The Purchaser has had the opportunity to
ask questions and obtain information necessary to make an investment
decision.  To the extent the undersigned has taken advantage of such
opportunity, they have received satisfactory answers concerning the purchase of
the Shares.  Purchaser understands that the offer and sale of the Shares is
being made only by means of this Agreement.  Purchaser understands that the
Company has not authorized the use of, and Purchaser confirms that Purchaser is
not relying upon any other information, written or oral, other than material
contained in this Agreement, the Offering Memorandum accompanying this Agreement
and the Transaction Documents.  The Purchaser is able to bear the economic risk
of an investment in the Shares and, at the present time, is able to afford a
complete loss of such investment and its financial condition is such that it has
no need for liquidity with respect to its investment in the Shares to satisfy
any existing or contemplated undertaking or indebtedness.  The Purchaser has
discussed with its professional, legal, tax and financial advisers the
suitability of an investment in the Company by the undersigned for its
particular tax and financial situation.  All information that the undersigned
has provided to the Company concerning itself and its financial position is
correct and complete as of the date set forth below, and if there should be any
material change in such information, the undersigned will immediately provide
such information to the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
(e)  General Solicitation.  The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.  The Purchaser did not enter into any
discussions or initiate any contacts (in each case, regarding the offer or sale
of the Shares) as a result of any General Solicitation, including the
Registration Statement, nor did the Purchaser decide to enter into this
Agreement as a result of any General Solicitation. As used herein, “General
Solicitation” means any general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act.


(f) Short Sales and Confidentiality Prior To The Date Hereof. Other than
consummating the transactions contemplated hereunder, such Purchaser has not,
nor has any Person acting on behalf of or pursuant to any understanding with
such Purchaser, directly or indirectly executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
starting at the time (“Discussion Time”) that such Purchaser first received a
term sheet (written or oral) from the Company or any other Person representing
the Company setting forth the material terms of the transactions contemplated
hereunder and ending on the date hereof. Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Other than to other Persons party
to this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
 
17

--------------------------------------------------------------------------------

 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a)  The Shares may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to the Company or to an
Affiliate of the Purchaser, or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement.
 
(b)  The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares purchased hereunder in the
following form:
 
THIS SECURITY HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Shares to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge,
provided that the Purchaser acknowledges and agrees that a legal opinion
reasonably satisfactory to the Company and the Transfer Agent shall be required
in order to effect the transfer of pledged Shares to a pledgee or secured party
in the event of a foreclosure on such pledged Shares.  At the Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares.
 
 
18

--------------------------------------------------------------------------------

 
 
4.2           Intentionally Omitted.


4.3           Integration.  From and after the Closing Date, the Company shall
not sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Shares to the Purchasers in a
manner that would require the registration under the Securities Act of the sale
of the Shares to the Purchasers.
 
4.4 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between the Company and the Purchasers.
 
4.5 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m. (New
York City time) on the fourth Trading Day immediately following the date hereof,
issue a Current Report on Form 8-K, disclosing the material terms of the
transactions contemplated hereby, and filing the Transaction Documents as
exhibits thereto. No Purchaser shall issue any press release or otherwise make
any public statement regarding the transactions contemplated hereby without the
prior consent of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
Purchaser shall promptly provide the Company with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except as required
by law or Trading Market regulations.


 4.6 Non-Public Information.  Except with respect to the Offering Memorandum
provided to the Purchaser on a confidential basis in connection with this
Agreement and the material terms and conditions of the transactions contemplated
by the Transaction Documents, the Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto the Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that the Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
 
19

--------------------------------------------------------------------------------

 
 
4.7 Use of Proceeds.  Except as set forth on Schedule 4.7 attached hereto and
the Offering Memorandum, the Company shall use the net proceeds from the sale of
the Shares hereunder for working capital purposes, and shall not use such
proceeds for (a) the satisfaction of any portion of the Company’s debt (other
than payment of trade payables in the ordinary course of the Company’s business
and prior practices), (b) the redemption of any Common Stock or Common Stock
Equivalents or (c) the settlement of any outstanding litigation.
 
4.8 Indemnification of Purchasers.   Subject to the provisions of this Section
4.8, the Company will indemnify and hold the Purchaser and its directors,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of the Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of the Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings the Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by the Purchaser which constitutes fraud, negligence, willful misconduct or
malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time (not less
than 30 days) to assume such defense and to employ counsel or (iii) in such
action there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel
for all of the Purchasers.  The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.
 
 
20

--------------------------------------------------------------------------------

 


4.9           Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
the Purchaser by the Company and negotiated separately by the Purchaser, and is
intended for the Company to treat the Purchasers as a class and shall not in any
way be construed as the Purchasers acting in concert or as a group with respect
to the purchase, disposition or voting of Shares  or otherwise.
 
4.10 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to Purchaser promptly upon request of the Purchaser. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Shares for, sale to the Purchasers
at the Closing under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of such actions promptly upon
request of the Purchaser.


4.11           Furnishing of Information.  The Company shall comply with Section
8.1 of the Registration Rights Agreement, which Section 8.1 is incorporated by
reference herein.


4.12.           Accountants.  Until the time the Company becomes subject to the
reporting provisions of the Exchange Act, or in the event the Company has not
filed one or more reports with the Commission under the Exchange Act as provided
in Section 4.11 above, the Company shall promptly give the Purchaser notice of
any change in the firm of independent certified public accountants utilized by
the Company.


4.13           Access to Records. Until the time the Company becomes subject to
the reporting requirements of section 13 or 15(d) of the Exchange Act, or in the
event the Company has not filed one or more reports with the Commission as
provided in Section 4.11 above, the Company shall furnish to each Purchaser that
holds Shares , or any of its duly authorized representatives, attorneys or
accountants reasonable access to any and all records at the premises of the
Company where such records are kept, such access being afforded without charge,
but only upon reasonable request stating the purpose of such request and during
normal business hours.  Each such Purchaser making such request agrees to
request to execute a confidentiality agreement or similar document reasonably
requested by the Company.
 
 
21

--------------------------------------------------------------------------------

 


4.14           Preservation of Corporate Existence.  During the period that the
Company is required to file reports  under Section 4.11, the Company shall
preserve and maintain its corporate existence, rights, privileges and franchises
in the jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company and its Subsidiaries
taken as a whole.  Nothing in Sections 4.11 or 4.15 shall restrict the Company
from engaging in a sale of the Company, however effected, including by merger,
sale or exchange of stock, or sale of assets.


4.15           Short Sales and Confidentiality After The Date Hereof. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any Short Sales during the period commencing
at the Discussion Time and ending at the time that the transactions contemplated
by this Agreement are first publicly announced as described in Section 4.5. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in Section 4.5, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Disclosure Schedules. Each Purchaser severally
and not jointly with any other Purchaser, understands and acknowledges, and
agrees, to act in a manner that will not violate the positions of the Commission
as set forth in Item 65, Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, no
Purchaser makes any representation, warranty or covenant hereby that it will not
engage in Short Sales in the securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.5. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement.


4.16           Subsequent Equity Sales. From the date hereof until such time as
no Purchaser holds any of the Shares, the Company shall be prohibited from
effecting or entering into an agreement to effect any subsequent financing
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price.
Any Purchaser shall be entitled to obtain injunctive relief against the Company
to preclude any such issuance, which remedy shall be in addition to any right to
collect damages. For purposes of clarity, a Variable Rate Transaction shall not
include (i) the issuance of securities that adjust pursuant to anti-dilution
provisions therein in the event of certain subsequent issuances of Common Stock
and Common Stock Equivalents, (ii) any merger in which the consideration paid
for shares of the Company’s capital stock depends in whole or part on the
trading price or quotations for the shares of Common Stock, if such merger is
not done primarily for capital-raising purposes, and (iii) any other transaction
not done primarily for capital-raising purposes. Notwithstanding the foregoing,
Section 4.16 shall not apply in respect of an Exempt Issuance, except that no
Variable Rate Transaction shall be an Exempt Issuance.
 
 
22

--------------------------------------------------------------------------------

 


4.17           Reservation of Common Stock. As of the date hereof, the Company
has reserved and shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Common Stock pursuant to this
Agreement.


4.18           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Shares under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.


4.19           Capital Changes and Repayment of Certain Indebtedness. Until the
one (1) year anniversary of the Closing Date, the Company shall not undertake a
reverse or forward stock split or reclassification of the Common Stock without
the prior written consent of a Majority in Interest.  Notwithstanding the
foregoing, this Section 4.20 shall not apply to any such split or
reclassification done by the Company in good faith in order to facilitate (A)
any public offering of securities of the Company, (B) any other bona fide
capital-raising transaction or sale of the Company (however effected, including
by merger, sale or exchange of securities or sale of assets), or (C) obtaining
or maintaining any listing of the Company’s common stock on any stock exchange,
including NASDAQ.


4.20           Participation in Subsequent Qualified Equity Financings. From the
date of the final Closing until the Purchaser shall have sold all of the shares
of Common Stock purchased hereunder, upon any Qualified Equity Financing by the
Company or any of its Subsidiaries (a “Subsequent Financing”), each Purchaser
shall have the right to participate in such financing up to the greater of (i)
100% of the issue amount or (ii) 100% of the Subscription Amount paid for the
Shares by the initial Purchaser thereof for the Shares held by such Purchaser
(the “Participation Maximum”), all on the same terms and conditions as the
participant or participants in such Qualified Equity Financing whose terms and
conditions are least favorable to the Company. Unless the Company is
specifically instructed in writing by an individual Purchaser to suspend such
notices, at least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of a
Purchaser, and only upon a request by such Purchaser, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one Trading Day after such
request, deliver a Subsequent Financing Notice to such Purchaser. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder,
the Person with whom such Subsequent Financing is proposed to be effected, and
attached to which shall be a term sheet or similar document relating thereto. If
by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after all of
the Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Participation Maximum, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and to the Persons set forth in the
Subsequent Financing Notice. If the Company receives no notice from a Purchaser
as of such fifth (5th) Trading Day, such Purchaser shall be deemed to have
notified the Company that it does not elect to participate. The Company must
provide the Purchasers with a second Subsequent Financing Notice, and the
Purchasers will again have the right of participation set forth above in this
Section 4.15, if the Subsequent Financing subject to the initial Subsequent
Financing Notice is not consummated for any reason on the terms set forth in
such Subsequent Financing Notice within 60 Trading Days after the date of the
initial Subsequent Financing Notice. If the Company receives responses to
Subsequent Financing Notices from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase their Pro Rata Portion (as defined below) of the
Participation Maximum. “Pro Rata Portion” is the ratio of (x) the Subscription
Amount of Shares purchased by a participating Purchaser and (y) the sum of the
aggregate Subscription Amount of all participating Purchasers.
 
 
23

--------------------------------------------------------------------------------

 


ARTICLE V.
MISCELLANEOUS
 
5.1   Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before 5:30
p.m. (New York City time) on August 31, 2010; provided, however, that such
termination will not affect the right of any party to sue for any breach by the
other party (or parties).
 
5.2   Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Purchasers.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries to be provided by the Purchaser hereunder, shall be in writing and
delivered personally, by facsimile, pdf or other electronic delivery, or sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth below, or such other email address, facsimile number or
address as the Company may specify for such purpose by notice to the Purchaser
delivered in accordance with this Section 5.4.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, pdf or other electronic
delivery,or sent by a nationally recognized overnight courier service addressed
to the Purchaser at the address set forth below.  Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile or electronic delivery at the facsimile number or email
address specified in this Section 5.4 prior to 5:30 p.m. (New York City time),
(ii) the Business Day immediately following the date of transmission, if such
notice or communication is delivered via facsimile or electronic delivery at the
facsimile number or email address specified in this Section 5.4 between 5:30
p.m. (New York City time) and 11:59 p.m. (New York City time) on any date, (iii)
the second Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.


Regenicn, Inc.
10 High Court
Little Falls, NJ 07424
Telephone: (973) 557-8914
Facsimile: (973) 200-0155
Email: rmccoy18@optonline.net
Attention: Randall E. McCoy, President and CEO


with a copy to:


Kyleen Cane, Esq.
Cane Clark, LLP
3273 E. Warm Springs Road
Las Vegas, NV  89120
Telephone: (702) 312-6255
Facsimile: (702) 944-7100
Email: kclark@caneclark.com
 
 
24

--------------------------------------------------------------------------------

 


Richard J. Pinto, Esq.
Stevens & Lee, P.C.
Princeton Pike Corporate Center
100 Lenox Drive
Suite 200
Lawrenceville, NJ 08648
Telephone: (609) 987-6650
Facsimile: (610) 371-7930
Email: rjp@stevenslee.com


If to the Purchaser, as set forth on the signature pages attached hereto.


5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers of at least 75%
in interest of the Shares still held by Purchasers or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Shares, provided
that such transferee agrees in writing to be bound, with respect to the
transferred Shares, by the provisions of the Transaction Documents that apply to
the “Purchasers.”
  
5.8             No Third-Party Beneficiaries.  This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflict of laws
thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, County of New York (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under the Transaction Documents and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
the Transaction Documents or the transactions contemplated hereby or thereby. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other reasonable costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.
 
 
25

--------------------------------------------------------------------------------

 
 
5.10           Survival.  The representations and warranties shall survive the
Closing and the delivery of the Shares for the applicable statue of limitations.
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.
 
5.14           Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Shares.
 
5.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.
 
5.16           Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
26

--------------------------------------------------------------------------------

 
 
5.17           Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
5.18           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of the Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.  The Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.
 
5.19           Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
 
27

--------------------------------------------------------------------------------

 
 
5.21           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.  As
used herein, unless the context indicates otherwise, the phrase “the Purchaser”
refers to each of the Purchasers, respectively.  Any reference to any federal,
state, local, or foreign law will be deemed also to refer to law as amended and
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” The words “this Agreement,” “herein,”
“hereof,” “hereby,” “hereunder,” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.
 
5.22           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOW]
 
 
28

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




REGENICIN, INC.
 
By: /s/ Randall E. McCoy
 
Name: Mr. Randall E. McCoy
Title: Chief Executive Officer
 
 
29

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGES TO REGENICIN SECURITIES PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

Name of Purchaser:        Signature of Authorized Signatory of Purchaser:      
Name of Authorized Signatory:       Title of Authorized Signatory:        Email
Address of Purchaser:        Facsimile Number of Purchaser:       Address for
Notice of Purchaser:       Address for Delivery of Shares for Purchaser (if not
same as address for notice):       Subscription Amount:       SSN / EIN
Number:  [provide this under separate cover]  

                                                               
 
30

--------------------------------------------------------------------------------

 
 
APPENDIX A
TO REGENICIN SECURITIES PURCHASE AGREEMENT


CONFIDENTIAL INVESTOR QUESTIONNAIRE


Purchaser represents and warrants that Purchaser is an “accredited investor”
because Purchaser is (initial applicable box(es):


 
[   ]
an individual whose individual net worth, or joint net worth with his or her
spouse (if any), at the time of purchase exceeds $1,000,000;

 
 
[   ]
an individual who had an individual income in excess of $200,000 in each of the
two most recent calendar years, or joint income with his or her spouse (if any)
in excess of $300,000 in each of those years, and has a reasonable expectation
of reaching the same income level in the current calendar year;

 
 
[   ]
a director or an executive officer of the Company;

 
 
[   ]
a trust or a person acting on behalf of a trust (i) with total assets in excess
of $5,000,000, (ii) which was not formed for the specific purpose of acquiring
the Shares, and (iii) whose purchase is directed by a person who has such
knowledge and experience in financial and business matters that he or she is
capable of evaluating the merits and risks of the prospective investment;

 
 
[   ]
any organization described in Section 501(c)(3) of the Internal Revenue Code, as
amended, corporation, Massachusetts or similar business trust, or partnership
(i) not formed for the specific purpose of acquiring the Shares, and (ii) with
total assets in excess of $5,000,000; or

 
 
[   ]
any entity in which all of the equity owners are accredited investors.



Indicate whether you are you a broker or dealer registered pursuant to section
15 of the Securities Exchange Act of 1934 or an affiliate of such broker or
dealer.


[   ] Yes                      [   ]  No


If yes, please provide the following information:


Name of Broker/Dealer ____________________________________


Address of Broker/Dealer __________________________________


Position held with or relationship to
Broker/Dealer  ______________________________


 
31

--------------------------------------------------------------------------------

 
 
The foregoing statements are true and accurate to the best of my information and
belief and I will promptly notify Regenicin, Inc. if any of the responses to the
foregoing questions should be changed.



Name of Purchaser:        Signature of Authorized Signatory of Purchaser:      
Name of Authorized Signatory:       Title of Authorized Signatory:   

                                                                                             
 
32

--------------------------------------------------------------------------------

 


Exhibit A


Form of Registration Rights Agreement
 
 
33

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of Legal Opinion


1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents, and to carry out the transactions contemplated by the
Transaction Documents and each other document or instrument executed by it in
connection therewith or pursuant thereto, including the sale, issuance and
delivery of the Shares.
 
2.           The execution and delivery of the Transaction Documents by the
Company, the performance of the Company’s obligations thereunder and the sale,
issuance and delivery of the Shares, have been duly and validly authorized by
all necessary actions on the part of the Company, its directors and its
stockholders and each of the Transaction Documents constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
 
3.           The execution and delivery by the Company of the Transaction
Documents, and the consummation by the Company of the transactions contemplated
thereby, do not (a) to our knowledge, violate the provisions of any U.S. federal
law, rule or regulation applicable to the Company or the Nevada Corporations
Code; (b) to our knowledge, violate the provisions of the Charter or By-laws;
(c) to our knowledge, violate any judgment, decree, order or award of any court,
governmental body or arbitrator specifically naming the Company; or (d) with or
without notice and/or the passage of time, conflict with or result in the breach
or termination of any term or provision of, or constitute a default under, or
cause any acceleration under, or cause the creation of any lien, charge or
encumbrance upon the properties or assets of the Company pursuant to, any
agreement to which the Company is a party.
 
4.           The issuance and sale of the Shares is not subject to any statutory
preemptive rights under the Nevada Corporations Code, or similar rights under
the Charter or By-laws.
 
5.           To our knowledge, there are no legal or governmental proceedings
pending to which the Company or any of its Subsidiaries is a party or of which
any property of the Company or any of its Subsidiaries is the subject which, if
determined adversely to the Company or any of its Subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to our
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.
 
 
34

--------------------------------------------------------------------------------

 
 
Exhibit C


Subscription Instructions


(a)           Transaction Documents


Prior to 5:00 p.m. Eastern time on the Closing Date, the Purchaser shall review,
complete and execute this Agreement, the Confidential Investor Questionnaire
attached hereto as Appendix A, and the Registration Rights Agreement
(collectively, the “Transaction Documents”), and deliver such Transaction
Documents to the address provided below. (Executed agreements and questionnaires
may be delivered by facsimile or via electronic mail with an attached “.pdf”
using the facsimile number or email address provided below if the Purchaser
immediately thereafter confirms receipt of such transmission and delivers the
original copies of the agreements and questionnaire as soon as practicable
thereafter.)


Regenicn, Inc.
10 High Court
Little Falls, NJ 07424
Telephone: (973) 557-8914
Facsimile: (973) 200-0155
Attention: Randall E. McCoy, President and CEO


(b)           Subscription Amount


Simultaneously with the delivery of the Transaction Documents to The Company as
provided herein, and in any event on or before 5:00 p.m. Eastern time on the
Closing Date, each Purchaser that is purchasing Shares for cash shall deliver to
the Escrow Agent the full Purchase Price for the Purchaser’s Shares by wire
transfer of immediately available funds pursuant to wire transfer instructions
provided below:


Cane Clark LLP
Escrow Account Wire Instructions
 
 
35

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES


Reference is made to the Securities Purchase Agreement (“Purchase Agreement”) of
even date herewith by and among Regenicin, Inc. (the “Company”) and the other
signatories thereto, regarding the issuance of the Shares of the Company as
defined in the Purchase Agreement.


These Disclosure Schedules are being furnished pursuant to the Purchase
Agreement.


Capitalized terms used in these Disclosure Schedules and not otherwise defined
herein have the meaning given to them in the Purchase Agreement.


The fact that an item is disclosed in these Disclosure Schedules does not mean
that such item is required to be disclosed or that it is material.


Dated as of July __, 2010.


Schedule 3.1 (a)   Direct and Indirect Subsidiaries of the Company


The Company has no direct or indirect subsidiaries.


Schedule 3.1 (f)  Issuance of the Shares


The Securities are subject to restrictions under applicable securities laws.


Schedule 3.1 (g)  Capitalization of the Company


As of the date hereof there are 90,000,000 shares of Common Stock authorized, of
which 80,750,000 shares are issued and outstanding. No shares of preferred stock
are issued and outstanding.  After giving effect to the conversion of the Notes
issued in the bridge financing and assuming 7,258,065 shares of Common Stock is
sold in this Offering, there will be 89,567,205 shares of Common Stock issued
and outstanding and no shares of preferred stock issued and outstanding
immediately after the Closing.


Schedule 3.1 (i)  Material Changes


None.

Schedule 3.1 (n)  Title to Assets


None.


Schedule 3.1 (q) Transactions With Affiliates and Employees


None.
 
 
36

--------------------------------------------------------------------------------

 


Schedule 3.1 (s)  Certain Fees


Section 14 of the letter of intent between Broadsmoore Financial Group, LLC and
the Company contemplates that all fees and expenses relating to the
Transactions, including all legal and accounting fees, will be payable at
Closing from the proceeds of the PIPE Financing.  Legal fees and expenses of
Broadsmoore and the Company shall not exceed $50,000.   In addition, Broadsmoore
will be reimbursed the sum of $275,000 at the closing of the PIPE Financing to
defer expenses incurred with respect to the provision of the Company’s consent
to the Transactions.


Schedule 3.1 (dd)  No Disagreements With Accountants and Lawyers


None.
 
 
 

--------------------------------------------------------------------------------

 
 
Amendment to Securities Purchase Agreement


This Amendment (this “Amendment”) to that certain Securities Purchase Agreement
(the “Agreement”), dated as of July 21, 2010, by and between Regenicin, Inc.
(“Regenicin”), a Nevada corporation, and each purchaser identified on the
signature pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively the “Purchasers”) is made effective as of this 4th
day of August, 2010 (the “Amendment Effective Date”).


WITNESSETH:


WHEREAS, the parties desire to amend the Agreement and to revise the amount of
the offering and description of the closings that will occur;


NOW, THEREFORE, in consideration of the foregoing and of the promises,
agreements, representations, warranties, and covenants herein contained, and
intended to continue to be bound to the Agreement, as amended by this Amendment,
the Parties hereby agree as follows:


1. Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings ascribed to them in the Agreement.


2. Section 2.1 of the Agreement is hereby amended in its entirety to read as
follows:


2.1           Closing.  The Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to 7,661,290 of shares of
Common Stock (the “Maximum Amount”) at the Per Share Purchase Price for an
aggregate purchase price of $4,750,000 (the “Purchase Price”).  Each Purchaser
shall deliver to the Escrow Agent, via wire transfer or a certified check,
immediately available funds equal to its Subscription Amount and the Company
shall cause its transfer agent to deliver to each Purchaser the Shares purchased
hereunder, as determined pursuant to Section 2.2(a), and the Company and each
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
a Closing, as provided below.


Upon satisfaction of the conditions set forth in Sections 2.2 and 2.3, and
receipt of subscriptions for 4,032,258 Shares, which represents $2,500,000 or
the minimum amount (the “Minimum Amount”) of funds raised, an “Initial Closing”
shall occur at the offices of the Company’s counsel and Escrow Holder or at such
other location as the parties shall mutually agree.


Subsequent to the Initial Closing and upon satisfaction of the conditions set
forth in Sections 2.2 and 2.3, there will be a final closing (the “Final
Closing”) predicated on receipt of additional funds received beyond the Initial
Closing and up to the Purchase Price, which shall occur at the offices of the
Company’s counsel and Escrow Holder or at such other location as the parties
shall mutually agree.


3. Section 5.1 of the Agreement is hereby amended in its entirety to read as
follows:


5.1   Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before 5:30
p.m. (New York City time) on September 4, 2010, unless extended for an
additional 30 days by the Board of Directors of the Company; provided, however,
that such termination will not affect the right of any party to sue for any
breach by the other party (or parties).
 
 
 

--------------------------------------------------------------------------------

 


4. Schedule 3.1(g) of the Agreement is hereby amended in its entirety to read as
follows:


Schedule 3.1 (g) Capitalization of the Company


As of the date hereof there are 90,000,000 shares of Common Stock authorized, of
which 80,750,000 shares are issued and outstanding. No shares of preferred stock
are issued and outstanding.  After giving effect to the conversion of the Notes
issued in the bridge financing and assuming 7,661,290 shares of Common Stock is
sold in this Offering, there will be 89,970,430 shares of Common Stock issued
and outstanding and no shares of preferred stock issued and outstanding
immediately after the Closing.
 
 
5. All other terms and conditions under the Agreement not otherwise amended,
modified or affected by this Amendment shall continue to be in effect and bind
the Parties.  The Agreement or this Amendment may only be modified with prior
written agreement from both Parties.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the last date written below, effective as of the Amendment Effective
Date.


 
“Purchaser”
 
 
__________________________
By:
 
Title:
 
Date:______________________
Regenicin, Inc.
 
 
__________________________
By:
 
Title:
 
Date:______________________